Citation Nr: 0509476	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1985 to March 2000.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Waco, Texas.  The veteran also filed a notice of 
disagreement with the rating assigned for his service 
connected low back disorder.  In September 2002 he withdrew 
his appeal as to the rating for the low back disorder.  In 
November 2003, the Board remanded this matter for additional 
development.


FINDING OF FACT

A foot disorder was not manifested in service; arthritis of 
the feet was not manifested in the first year following the 
veteran's separation from service; and any current bilateral 
foot disorder is not shown to be related to service. 


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  
The claim was considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  Letters from the RO in April 2002 
(prior to the decision on appeal) and March 2003 informed the 
appellant of his and VA's responsibilities in claims 
development, and of the type of evidence that was needed to 
establish this claim.  The April 2002 and March 2003 letters, 
the May 2002 rating decision, the August 2002 statement of 
the case (SOC), the November 2003 Board Remand, and the 
December 2004 Supplemental Statement of the Case (SSOC), all 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why his claim was denied.  
Additional notification was sent in March 2003, and the claim 
was readjudicated after the further notice was given.  The 
veteran has had ample opportunity to respond, and is not 
prejudiced by any notice timing defect.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the April 2002 and March 2003 letters did ask him to submit 
any additional medical evidence which may support the claim.  
Additionally, the VA correspondence, the SOC, and the SSOC 
specifically advised him of the type of evidence he needed to 
submit, asked him to assist in obtaining any outstanding 
medical records, and asked him to identify any other evidence 
or information supporting his claim.  Together, these notices 
were equivalent to advising the veteran to submit everything 
he had pertinent to the claim.  

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service VA treatment the 
veteran received for foot problems.  (Private records were 
not sought as the veteran indicated in his January 2002 
statement that all of his medical treatment was at the VA 
facility in El Paso, Texas.  In the November 2003 remand, the 
Board directed the RO to ensure compliance with all notice 
and assistance requirements set forth in the VCAA and to 
arrange for a VA examination to determine the diagnosis of 
any foot disorder and obtain an opinion as to whether any 
such foot disorder was related to service.  The veteran was 
examined in October 2004.  He has not identified any 
pertinent evidence outstanding.  There is nothing further for 
VA to do to assist him.  VA's notice and assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.
II.  Factual Background

On February 1985 examination prior to entrance into service, 
clinical evaluation revealed the veteran's feet and lower 
extremities were normal.  He reported no history of foot 
trouble on an associated report of medical history.  His 
service medical records reveals no complaints or findings 
indicative of a chronic foot disability.  He was treated on 
one occasion, in March 1987, for complaints of swollen feet.  
He stated that he had the problem for about one week, and 
that his feet also ached.  The assessment was rule out 
swollen feet, and he was sent to a dispensary for further 
evaluation.  Another March 1987 note indicates he reported 
just returning from the field where he worked outside for 
prolonged periods.  He stated that his feet got extremely 
cold.  Observations included no skin damage, no erythema, no 
swelling, full range of motion, and good capillary refill.  
The assessment was cold exposure, no damage.  Service medical 
records contain no other mention of foot problems or injury.  
On periodic examinations in August 1990 and April 1991 the 
veteran's feet and lower extremities were clinically normal.  
On February 2000 medical examination (by VA) prior to service 
separation, the veteran did not give a history of foot 
problems.  On February 2000 general medical examination no 
foot complaints or abnormal findings were noted.

In a January 2002 statement, the veteran indicated that he 
had begun to develop problems with both feet.  He did not 
relate his current complaints to any specific injury in 
service, but stated that during service he was required to 
run in combat boots on a daily basis.  He believed that this 
contributed to bunions and heel pain he now suffers from 
bilaterally.  He stated that his foot problems were never 
documented while on active duty.

The veteran underwent a VA examination in April 2002.  He 
reported complaints including chronic pain in the feet at the 
metatarsal bone.  Physical examination of the lower 
extremities revealed that heel, tiptoe, and tandem walking 
was within normal limits, and that the veteran's ability to 
squat and stand on one leg was not remarkable.  The examiner 
noted flat feet with mild pain on pressure at the metatarsal 
areas, mild bilateral bunions, and onychomycosis seen at both 
great toenails.   
On VA examination in May 2002, the veteran reported he had 
bilateral foot pain on active duty in the mid-1990's, 
especially during ruck marches and while running, but did not 
seek evaluation from military physicians while on active duty 
despite the persistent pain.  The examiner noted that pes 
planus was diagnosed in April 2002, but that the veteran had 
not received treatment for the condition.  The veteran 
reported he had daily bilateral foot pain that was brought on 
by prolonged standing, walking, and running.  The pain lasted 
until he was able to rest his feet.  Physical examination 
revealed tenderness to palpation of the medial longitudinal 
arch, bilaterally.  There was no edema or weakness.  There 
was a loss of the longitudinal arch bilaterally on non-
weightbearing and on weightbearing, and bilateral bowing of 
the Achilles tendon.  The veteran had a 2-degree eversion of 
the bilateral heels on weight bearing.  He walked with a mild 
antalgic gait of both feet.  There were no skin or vascular 
changes.  Pedal pulses were strong, and the veteran was able 
to rise and walk on his heels and toes.  X-rays of the feet 
demonstrated a flattening of the plantar arches consistent 
with pes planus.  A mild valgus deformity of the metatarso-
phalangeal joint of the great toes was also noted.  Soft 
tissues were normal.  The impression was pes planus and 
hallux valgus.  The diagnoses included bilateral pes planus 
and mild bilateral hallux valgus.

In his June 2002 notice of disagreement, the veteran asserted 
that he had foot pain long before he was released from the 
military and that he had foot pain on a regular basis during 
the service but was not one to complain or "ride sick 
call".

On VA examination in October 2004, it was noted that the 
veteran's claims file was reviewed in conjunction with the 
examination.  He reported he started having problems with his 
feet around 1992 when he had increased foot pain after he 
returned from the Persian Gulf.  He reported this to a 
military physician, and was told that he had the beginning of 
flat feet bilaterally.  The examiner noted that the medical 
records do not show that the veteran ever complained about 
his feet condition.  He noted that the veteran was treated 
one time in 1987 for complaints of swollen feet, but that 
there was no specific diagnosis at that time.  The veteran's 
present complaints included constant, moderate pain in the 
anterior aspect of his feet, associated with flare-ups 
depending on activities during the day including prolonged 
walking or standing.  The pain usually occurred at the end of 
the day, was severe in intensity, and was usually relieved 
with rest and elevation.  The veteran denied weakness, 
swelling, or fatigue of the feet.  He did not use corrective 
devices, had not had foot surgery, and had not had any 
medical treatment for the problems.  The examiner noted that 
the veteran had an athletic build, with evidence of heavy 
lifting at the gym.  The veteran stated that he regularly 
lifted about 300 to 350 pounds most of the week.  Physical 
examination revealed that the veteran walked with no signs of 
pain or limping.  The examiner noted that the veteran's foot 
condition did not affect his workout activities at the gym, 
as evidenced by his athletic build.  

Physical examination of the right foot revealed no swelling 
or gross deformities.  There was mild tenderness to deep 
palpation on the anterior aspect of the feet at the level of 
the big toe joint.  There was no evidence of painful motion 
of the feet, no edema, no weakness, and no instability.  
There was no apparent functional limitation on standing or 
walking and no evidence of abnormal weightbearing.  The right 
foot showed only mild signs of pes planus.  The examiner 
noted an incomplete fallen arch and stated the veteran still 
has a mild arch, even with standing.  He stated that if that 
veteran had any flat foot, it was minimal.  The Achilles 
tendon alignment was normal on the right foot.  The examiner 
noted some callus formation at the level of the big toe 
joint, medial aspect, with evidence of tinea pedis and skin 
peeling over his feet and some signs of mild fissures on the 
plantar aspect of the feet as well as some dryness.  There 
was evidence of onychomycosis on the big toenail.  There was 
a mild bony protrusion on the middle aspect of the foot at 
the level of the big toe joint.  There was mild tenderness to 
deep palpation of this bony protrusion, with no obvious 
evidence of bunion on the foot.  There was no deviation of 
the big toe joint.  Physical examination of the left foot 
revealed no gross deformity and only a mild bony protrusion 
on the big toe joint.  There was mild tenderness at this 
level, but there was no deviation of the big toe due to bony 
protrusion.  There was mild tenderness to deep palpation on 
the anterior aspect of the foot at the level of the big toe 
joint.  There was no swelling or redness to the foot, no 
weakness, no instability, and only mild tenderness on the big 
toe joint on the left foot.  A mild callus formation was 
noted on the medial aspect of the big toe joint.  There was 
no apparent function limitation on standing or walking and no 
evidence of abnormal weightbearing.  There was evidence of 
tinea pedis on this foot with skin peeling, dryness of the 
skin on the plantar aspect of the foot and some skin fissures 
noticed on the posterior aspect of the foot.  

Left foot examination also showed mild pes planus.  There was 
a mild and partial fallen arch, with an arch remaining.  Any 
left foot pes planus was noted to be minimal.  The Achilles 
tendon alignment was within normal limits.  There was no gait 
abnormality.  The veteran was able to walk on his toes and 
heels with no difficulty.  A bilateral foot series in January 
2004 showed valgus deformity involving the 
metatarsophalangeal joint of the great toes, consistent with 
hallux valgus.  There was a minor osteophyte formation 
involving the head of the first metatarsal.  Also noted on 
the left was a large spur arising from the dorsal aspect of 
the distal portion of the talar bone, possibly representing 
an osteochondroma and measuring approximately 1.2 cm in 
height and 1.2 cm at its base.  The remainder of the bony 
structures were intact.  The final impression was 
degenerative changes as described above.  There was bilateral 
hallux valgus.  The examiner noted that the veteran had a 
previous bilateral foot series in May 2002 which demonstrated 
flattening of the plantar arches, consistent with pes planus.  
A mild valgus deformity involving the metatarsophalangeal 
joint of the great toes was noted.  The soft tissues were 
normal.  The final diagnosis at that time was pes planus and 
hallux valgus.  The examiner concluded the October 2004 
examination with the following final diagnoses: symptomatic 
bilateral mild hallux valgus and bilateral mild pes planus.  
The examiner stated: 

After reviewing this veterans C-file 
extensively and taking into account my 
physical examination and VA medical 
records, it is my medical opinion that 
this veteran's bilateral foot condition 
is less likely than not related to his 
military service.  I base my opinion 
basically on the fact that there is no 
evidence in the records that the veteran 
ever complained about his feet condition 
when he was in active duty.  Even when he 
had his retirement physical done here at 
the VA in 2002 [sic] there was no 
complaint about his bilateral feet.  
There was only one time, in 1987, when 
there is evidence in the records that he 
was complaining of bilateral feet 
swelling, but there was no specific 
diagnosis given at that time. 

The examiner went on to note that X-rays in 2002 only showed 
mild signs of pes planus and mild hallux valgus, while X-rays 
in January 2004 showed a spur growing on the left foot.  That 
made him think that the veteran had trauma or injury to his 
left foot that caused the spurring or osteochondroma that was 
not present in 2002.  The examiner opined that the veteran 
probably had an accident at work or at another place that we 
do not know about.  He repeated the opinion that the 
veteran's mild hallux valgus and mild pes planus are not 
secondary to any event or injury on active duty, and that 
most likely these conditions are secondary to his persistent 
heavy weight lifting and doing workouts at the gym with 
increased pressure to his feet.    

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for arthritis may also be 
granted (on a presumptive basis) if it is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran does not relate his current foot problems to any 
specific incident in service, but instead asserts that his 
current problems are the result of marching and running in 
combat boots.  His service medical records do not show that 
he sustained a chronic foot problem during service.  They 
document a single instance of treatment in service, in March 
1987, for complaints of swollen and aching feet.  That 
problem was acute and transitory.  The record shows no 
specific diagnosis at that time, and the report of a further 
evaluation noted only cold exposure with no damage.  
Thereafter, the veteran returned to full active duty for 
nearly 13 more years, during which time there was no further 
note of foot trouble.  On August 1990 and April 1991 
examinations, his feet and lower extremities were normal.  No 
foot problems were noted on his examination prior to service 
separation in February 2000.  In short, there are no service 
medical records documenting any chronic foot problems during 
service.  Thus service connection for a bilateral foot 
disorder on the basis that such disorder was first manifested 
in service and has persisted is not warranted.  As arthritis 
of the feet was not manifested within the first postservice 
year, presumptive service connection for such disease is not 
for consideration.  

The record shows that the veteran now has bilateral hallux 
valgus, pes planus, and bunions, and left foot spurring.  
What he must show to establish service connection for such 
disabilities is that they are indeed related to his service, 
and events therein (alleged as marching, running, etc.).  The 
matter of a nexus between current disability and service or 
events therein is a medical question, and requires a 
competent (medical) opinion.  See Espiritu, Grottveit, supra.  
There is no medical evidence relating any of the veteran's 
foot problems to service or to the marching or running the 
veteran engaged in while in service.  The only medical 
evidence specifically addressing that matter, the opinion of 
the October 2004 VA  examiner was to the effect that the 
veteran's foot problems were "less likely than not related 
to his military service."  That examiner added that it is 
most likely these conditions are secondary to the veteran's 
persistent heavy weight-lifting and gym work-outs which 
placed increasing pressure on his feet.  The examiner also 
noted that diagnostic studies (X-rays) suggested that the 
veteran had a recent trauma or injury to his left foot that 
caused the spurring or osteochondroma seen in 2004, but not  
previously in 2002.  There is no competent (medical) evidence 
to the contrary.  While there is no reason to doubt the 
sincerity of the veteran in his lay statements of his belief 
that the foot disabilities are related to his activities in 
service, his opinion is not competent evidence in this 
matter.  See Espiritu, supra.   

Without any competent (medical) evidence supporting the 
veteran's allegations that his current foot disorder(s) are 
related to service, the preponderance of the evidence is 
against his claim.  Hence, it must be denied.       




ORDER

Service connection for a bilateral foot disorder is denied.



	
                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


